                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

Theo’s Pizza, LLC,                  )                Civil Action No. 3:17-cv-00039-JMC
                                    )
               Plaintiff,           )
        v.                          )
                                    )                      ORDER AND OPINION
Integrity Brands, LLC,              )
                                    )
               Defendant.           )
___________________________________ )

        Plaintiff Theo’s Pizza, LLC filed this action against Defendant Integrity Brands, LLC

seeking a declaratory judgment as to the parties’ relationship and monetary damages for alleged

violations of the Business Opportunity Sales Act (“BOSA”), S.C. Code Ann. §§ 39-57-10 to -80

(1991), and the South Carolina Unfair Trade Practices Act (“SCUTPA”), S.C. Code Ann. §§ 39-

5-10 to -560 (2014), or, in the alternative, for breach of contract. (ECF No. 1-1 at 4 ¶ 4–9 ¶ 24.)

       This matter is before the court on IBL’s Motion for Summary Judgment pursuant to Rule

56 of the Federal Rules of Civil Procedure. (ECF No. 33.) Theo’s opposes IBL’s Motion in its

entirety. (ECF No. 40.) For the reasons set forth below, the court GRANTS IN PART AND

DENIES IN PART IBL’s Motion for Summary Judgment.

          I.      RELEVANT FACTUAL AND PROCEDURAL BACKGROUND

       Founded in 2009 and headquartered in Atlanta, Georgia, IBL owns and operates made-to-

order pizza restaurants and sells and develops pizza restaurant franchises under the trademark of

“Uncle Maddio’s Pizza Joint” (“UMPJ”). E.g., Integrity Brands, LLC, https://www.bloomberg.

com/research/stocks/private/snapshot.asp?privcapid=291783793 (last visited Mar. 19, 2019);

Integrity Brands, LLC, http://www.buzzfile.com/business/Uncle-Maddio!s-Pizza-Joint-404-929-

6654 (last visited Mar. 19, 2019).




                                                 1
       In the fall of 2010, Ted and Marcia Contos were looking to open a franchise restaurant.

(ECF No. 40-1 at 2.) In early 2012, the Contoses settled on becoming a UMPJ franchisee. (Id.)

To further their plans, the Contoses obtained financing in the amount of $400,000.00. (Id. at 3.)

       On February 10, 2012, the Contoses made a site visit to the UMPJ franchise located at

Akers Mill in Atlanta. (ECF Nos. 40-2 at 1, 40-3.) The Contoses met with Roger Wagerman,

IBL’s vice president of franchise development, Tony Brewer, the chief operating officer, and Alex

Cook, the corporate chef and director of franchise training. (Id.) During the site visit, the Contoses

were provided documentation showing “that the estimated costs to open an . . . UMPJ similar to

Aker’s Mill . . . were approximately $350,000” and were told “that weekly sales for Aker’s Mill

were $20,000.” (ECF No. 40-2 at 1; see also ECF No. 40-3 at 4.) As a result of the information

received during the site visit, the Contoses moved forward with their plans to open an UMPJ

franchise. (E.g., ECF No. 40-11 (“We look forward to continued and a long term relationship with

you, we are very impressed with everything so far, . . . .”).) On April 3, 2012, the Contoses

organized two limited liability companies: “Thea & Theo, LLC to be the market developer and

Theo’s . . . to operate the first franchise store.” (ECF No. 40 at 4); Theo’s Pizza, LLC,

https://businessfilings          .sc.gov/BusinessFiling/Entity/Profile/abf79ddd-0102-480e-a990-

8ac8115affc7       (last    visited    Mar.      18,     2019);      Thea      &      Theo,     LLC,

https://businessfilings.sc.gov/BusinessFiling/Entity/Profile/1f55f             4aa-c687-4d97-9202-

eb760b06d506 (last visited Mar. 18, 2019).

       On April 6, 2012, IBL and Thea & Theo, LLC executed a Market Development Agreement

(ECF No. 33-1 at 1–21), which was meant to govern the Contoses’ relationship with IBL until the

opening of a UMPJ restaurant in the Greater Columbia area. (ECF No. 40-13 at 1:10–15.)

Pursuant to the Market Development Agreement, Thea and Theo, LLC agreed that it would sign




                                                  2
IBL’s Franchise Agreement within ten (10) days after IBL approved the proposed site for the first

restaurant and that first restaurant would open by April 6, 2013. (ECF No. 33-1 at 5 ¶ 10, 18.)

Without having executed the Franchise Agreement, the Contoses signed an Addendum to the

Franchise Agreement on behalf of Thea and Theo, LLC on April 6, 2012, “to set forth certain

revisions to the Franchise Agreement [] agreed upon by the parties.” (ECF No. 33-1 at 22.) After

they signed the Market Development Agreement on behalf of Thea and Theo, LLC, the Contoses

“returned to Atlanta and were told by Roger Wagerman and the franchisee, Shehzad Lutfeali, that

Aker’s Mill was still having weekly sales of $20,000.” (ECF No. 40-2 at 1.)

       After the Contoses received official corporate approval to open a franchise on or around

February 28, 2012 (see ECF No. 40-12), the parties began the process to select a site for the UMPJ

franchise in Columbia. The Market Development Agreement provided the following relevant

guidelines for the site selection process:

       Developer is responsible for locating proposed sites for the MADDIO'S Restaurants
       to be established hereunder. Franchisor, in its sole discretion, may counsel and
       offer advice to Developer with respect to such site selection; provided, however, in
       no event shall Franchisor be liable to Developer in connection with providing
       advice or any such assistance. Upon Developer's selection of a proposed site for a
       Restaurant, Developer shall promptly submit to Franchisor such site, demographic
       and other data and information about the proposed site as reasonably requested by
       Franchisor, utilizing such firms as may be required by Franchisor, and a copy of
       any lease, sublease or purchase agreement to be entered into in connection with the
       acquisition of such site. Franchisor shall either accept or reject the proposed site
       utilizing its then-current site selection policies and procedures. . . . Developer
       acknowledges and agrees that Franchisor may reject any proposed site for any
       reason in its sole discretion, in which event, Developer may not develop a
       Restaurant at the rejected site, but must locate another proposed site for the
       Restaurant . . . .

(ECF No. 33-1 at 3 § 7.1.)

       Thereafter, in the months of May through July of 2012, the parties exchanged

communications wherein the Contoses advocated for placing their UMPJ restaurant at sites in the

Irmo, Harbison, and Lake Murray Boulevard areas of Columbia and IBL favored the Jasmine site,


                                                3
a space in a building located at 601 Main Street, Columbia, South Carolina 29201. 1 (ECF Nos.

40-17 to 40-24.) The Contoses were concerned that the start-up for the Jasmine site would be

“150k higher than any previous estimations,” but IBL maintained that the total start-up capital

needed would be less than $400,000.00. (See ECF Nos. 40-20, 40-23.) Additionally, the Contoses

were told that a restaurant at the Jasmine site could do $1,000,000.00 in business. (See ECF Nos.

40-21, 40-22.)

       On September 5, 2012, Theo’s signed a lease for the Jasmine site space. (ECF No. 40 at

7.) On April 6, 2013, Theo’s had its grand opening. (Id. at 8.) The final cost to open the Jasmine

site restaurant was $605,477.81. (ECF No. 40-4.) During the years that followed, Theo’s

generated the following amounts of revenue:

                      Year    Net Income      Gross Profit    Net Profit

                      2013    $522,450.72     $322,982.78    -$92,364.67

                      2014    $653,245.77     $422,748.23    -$85,046.44

                      2015    $597,933.26     $405,310.25    -$59,100.88

                      2016    $531,300.59     $359,808.95    -$58,063.64


(ECF No. 40-28.)

       As a result of the foregoing operational figures, the Contoses sent IBL a demand letter on

November 11, 2016, containing two (2) options in an attempt to avoid protracted litigation:

“Option 1: IB[L] makes Theo’s Pizza LLC and the Contos’ whole with a onetime payment of

$660,000. Option 2: IB[L] takes over the operation of the USC location to include all outstanding




1
  The court assumes the parties called this location the “Jasmine site” or “Jasmine Deli” because
its prior tenant was the Jasmine Deli & Café.                See, e.g., Jasmine Deli & Café,
https://www.yelp.com/biz/jasmine-deli-and-cafe-columbia (last visited Mar. 18, 2019).


                                                4
debt that is owed, a lease transfer to IB[L] and a onetime payment of $300,000.” (ECF No. 40-2.)

Thereafter, on November 30, 2016, Theo’s filed a Complaint against IBL in the Richland County

(South Carolina) Court of Common Pleas seeking the aforementioned declaratory judgment and

alleging violations of the BOSA and the SCUTPA or, in the alternative, breach of contract. (ECF

No. 1-1.) After the court denied its Motion to Dismiss (ECF No. 12), IBL answered the Complaint

and filed counterclaims against Theo’s for alleged violations of the Lanham Act (“Lanham Act”),

15 U.S.C. §§ 1051–1127, common law trademark infringement, and statutory violation of the

SCUTPA. (ECF No. 14 at 2 ¶ 10–7 ¶ 50.) Theo’s answered IBL’s counterclaims on June 12,

2017. (ECF No. 16.) On June 29, 2018, Theo’s ceased operations. (ECF No. 40 at 10.)

       After the parties engaged in discovery, IBL moved for summary judgment on August 24,

2018. (ECF No. 33.) Theo’s filed a Return to Defendant’s Motion for Summary Judgment on

September 28, 2018. (ECF No. 40.)

                                    II.     JURISDICTION

       This court has subject matter jurisdiction over this action, pursuant to 28 U.S.C. § 1332,

because the parties are citizens of different states and the amount in controversy exceeds

$75,000.00. Theo’s is a South Carolina limited liability company with its principal place of

business in Richland County, South Carolina. (ECF No. 1-1 at 4 ¶ 1.) IBL is a Georgia limited

liability company with its principal place of business in Atlanta, Georgia. (Id. ¶ 2.) The court is

satisfied that the amount in controversy exceeds $75,000.00, exclusive of interest and costs. (See

ECF Nos. 1 at 1–2 ¶ 4, 1-1 at 5 ¶ 8–7 ¶ 16.)

                                 III.     LEGAL STANDARD

       Summary judgment should be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.




                                                5
56(a). A fact is “material” if proof of its existence or non-existence would affect the disposition

of the case under the applicable law. Anderson v. Liberty Lobby Inc., 477 U.S. 242, 248–49 (1986).

A genuine question of material fact exists where, after reviewing the record, the court finds that a

reasonable jury could return a verdict for the nonmoving party. Newport News Holdings Corp. v.

Virtual City Vision, 650 F.3d 423, 434 (4th Cir. 2011).

          In ruling on a motion for summary judgment, a court must view the evidence in the light

most favorable to the non-moving party. Perini Corp. v. Perini Constr., Inc., 915 F.2d 121, 123-

24 (4th Cir. 1990). The non-moving party may not oppose a motion for summary judgment with

mere allegations or denial of the movant’s pleading, but instead must “set forth specific facts”

demonstrating a genuine issue for trial. Fed. R. Civ. P. 56(e); see Celotex Corp. v. Catrett, 477

U.S. 317, 324 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986); Shealy v.

Winston, 929 F.2d 1009, 1012 (4th Cir. 1991). All that is required is that “sufficient evidence

supporting the claimed factual dispute be shown to require a jury or judge to resolve the parties’

differing versions of the truth at trial.” Anderson, 477 U.S. at 249.

                                          IV.     ANALYSIS

1.        The Parties’ Arguments

          IBL moves for summary judgment on Theo’s claims for breach of contract and violation

of the BOSA. First, as to the latter claim, IBL argues that there is no evidence that the parties’

transaction involved vending machines, performance guarantees, or anything more than the

licensing of the “Uncle Maddio’s Pizza” registered trademark. (ECF No. 33 at 4–5.) As a result,

IBL argues that the BOSA is inapplicable because none of the statutory law’s prerequisites are

satisfied by the relevant facts of this matter. (Id. (referencing S.C. Code Ann. § 39-57-20 (1993) 2).)



2
    Section 39-57-20 of the BOSA defines the applicability of the statute and provides:


                                                  6
In this regard, IBL asserts that “the solicitation, sale and operation of the Uncle Maddio’s

Restaurant does not constitute a ‘Business Opportunity’” as defined by the BOSA. (Id.) IBL next

argues that in light of Theo’s inconsistent positions regarding whether there was a contract between

the parties, IBL is entitled to summary judgment on the breach of contract claim because either

there was no contract or (2) the Franchise Agreement and Addendum controls the parties’

relationship and IBL’s actions were in compliance with those documents. (Id. at 6–8.)

       Theo’s opposes IBL’s Motion arguing that the BOSA is applicable to the facts of this case

based on “representations made by IB[L] and its agents to induce the Contos[es] to develop a

UMPJ store.” (ECF No. 40 at 14; see also id. at 11–15.) Theo’s asserts that to the extent its claims

are not encompassed by the BOSA, IBL’s deceptive and unfair acts satisfy the elements of a

SCUTPA claim. (ECF No. 40 at 15–16.) As to its breach of contract claim, Theo’s argues that




       As used in this chapter ‘business opportunity’ means the sale or lease of any
       products, equipment, supplies, or services which are sold to the purchaser for the
       purpose of enabling the purchaser to start a business, for which the purchaser is
       required to pay the seller a fee which exceeds two hundred fifty dollars, and in
       which the seller represents: (1) that he will provide locations or assist the purchaser
       in finding locations for the use or operation of vending machines, racks, display
       cases or other similar devices, or currency-operated amusement machines or
       devices, on premises neither owned nor leased by the purchaser or seller; or (2) that
       he will purchase any or all products made, produced, fabricated, grown, bred, or
       modified by the purchaser using in whole or in part, the supplies, services, or
       chattels sold to the purchaser; or (3) that he guarantees that the purchaser will derive
       income from the business opportunity which exceeds the price paid for the business
       opportunity; or that he will refund all or part of the price paid for the business
       opportunity, or repurchase any of the products, equipment, supplies, or chattels
       supplied by the seller, if the purchaser is unsatisfied with the business opportunity;
       or (4) the seller will provide a sales program or marketing program which will
       enable the purchaser to derive income from the business opportunity which exceeds
       the price paid for the business opportunity; provided, that this subsection does not
       apply to the sale or a marketing program made in conjunction with the licensing of
       a registered trademark or service mark.

S.C. Code Ann. § 39-57-20 (1993).


                                                  7
there are genuine issues of material fact because it did not impliedly accept the Franchise

Agreement (see id. at 17) and even if it did, “there is ample evidence that IB[L] breached its

agreement with Theo’s.” (Id. at 19.) Because there are thirty-nine (39) express issues of material

fact (see id. at 19–22), Theo’s requests that the court deny IBL’s Motion for Summary Judgment.

(Id. at 22.)

2.      The Court’s Review

        To partially resolve the instant Motion, the court must determine whether an alleged

violation of the BOSA is an appropriate claim as asserted by Theo’s in this action. 3 The court

observes that it was only able to locate three (3) distinguishable South Carolina appellate court

decisions addressing the BOSA. 4 See Robertson v. Bumper Man Franchising Co., Inc., 612 S.E.2d

451 (S.C. 2005); Smith v. Strickland, 442 S.E.2d 207 (S.C. Ct. App. 1994); State ex rel. McLeod

v. VIP Enters., Inc., 335 S.E.2d 243 (S.C. Ct. App. 1985). However, in Tousley v. N. Am. Van

Lines, Inc., the Court of Appeals for the Fourth Circuit offered the following summary of the




3
  In interpreting the BOSA, the court must “ascertain and effectuate the intent of the legislature.”
CPRE, LLC v. Greenville County Assessor, 716 S.E.2d 877, 881 (S.C. 2011) (defining the primary
rule of statutory interpretation (citing Sloan v. Hardee, 640 S.E.2d 457, 459 (S.C. 2007)). “In
doing so, [][the court] must give the words found in the statute their ‘plain and ordinary meaning
without resort to subtle or forced construction to limit or expand the statute’s operation.’” Id.
(citing Sloan, 640 S.E.2d at 459).
4
  Therefore, as a federal court sitting in diversity, this court “must predict how the South Carolina
Supreme Court would decide the issue.” Allstate Ins. Co. v. Electrolux Home Prods., Inc., C/A
No.: 4:16-cv-03666-RBH, 2017 WL 2216298, at *5 (D.S.C. May 19, 2017) (citing Private Mortg.
Inv. Servs., Inc. v. Hotel & Club Assocs., Inc., 296 F.3d 308, 312 (4th Cir. 2002) (“As a federal
court sitting in diversity, we have an obligation to apply the jurisprudence of South Carolina’s
highest court, the South Carolina Supreme Court. But in a situation where the South Carolina
Supreme Court has spoken neither directly nor indirectly on the particular issue before us, we are
called upon to predict how that court would rule if presented with the issue.” (internal footnote and
citations omitted))). “In predicting a ruling by the South Carolina Supreme Court, [the court] may
also consider, inter alia: restatements of the law, treatises, and well considered dicta,” id., “as well
as the practices of other states.” Id. (quoting St. Paul Fire & Marine Ins. Co. v. Am. Int’l Specialty
Lines Ins. Co., 365 F.3d 263, 272 (4th Cir. 2004) (internal quotation marks omitted)).


                                                   8
BOSA’s parameters:

       The Business Opportunity Sales Act requires entrepreneurs who sell ‘business
       opportunities’ in South Carolina to comply with registration and other
       requirements. The promoters must file with the Secretary of State and provide to
       the purchaser a written disclosure of various aspects of the offer, including the name
       and business history of the seller, a financial statement of the seller and a
       description of the services or training to be supplied. S.C. Code Ann. §§ 39-57-30,
       39-57-50 (Law. Co-op. Supp. 1983). The promoter also must post a security bond
       or establish a trust account if he guarantees that the purchaser will derive income
       that exceeds the price paid for the opportunity. S.C. Code Ann. § 39-57-40 (Law.
       Co-op. Supp. 1983). The Act further requires that each purchaser be provided with
       a written contract setting forth the terms of the sale. S.C. Code Ann. § 39-57-70
       (Law. Co-op. Supp. 1983). The obvious purpose of the Business Opportunity Sales
       Act is to alert South Carolina citizens to the possibility that investments in business
       ventures may be ill-conceived and to provide some protection from unscrupulous
       promoters. Additionally, S.C. Code Ann. § 39-57-80(e) (Law. Co-op. Supp. 1983)
       makes a violation of one of the Act’s provisions a violation of the state Unfair Trade
       Practices Act. S.C. Code Ann. § 39-5-20 (Law. Co-op. 1976).

752 F.2d 96, 100 (4th Cir. 1985).

       In this matter, IBL moves for summary judgment arguing that the BOSA is inapplicable as

a cause of action because none of the four alternative requirements set forth in § 39-57-20 (see

infra at 6–7 n.2) are present. (ECF No. 33 at 4–5 (quoting and referencing S.C. Code Ann. § 39-

57-20 (1993)).) Citing to testimony from IBL’s chief executive officer, Matt Andrews, Theo’s

argues that IBL failed to comply with any of the BOSA’s requirements. (ECF No. 40 at 12 (citing

ECF No. 40-16 at 6:6–8).) In considering the foregoing arguments, the court is persuaded by the

Fourth Circuit’s conclusion in Tousley that the question of whether IBL’s actions violated any of

the subsections of § 39-57-20 is an issue of material fact that must be submitted to the jury.

Tousley, 752 F.2d at 104. Accordingly, the court denies IBL’s Motion for Summary Judgment as

to Theo’s claim alleging violation of the BOSA. 5



5
  The court observes that IBL did not provide any argument for summary judgment as to Theo’s
claim asserting violation of the SCUTPA. However, because the BOSA claim survives summary
judgment, the SCUTPA claim survives as well pursuant to § 39-57-80(e).


                                                 9
       Next, regarding Theo’s cause of action for breach of contract, the court must determine

whether there was a binding agreement between IBL and Theo’s. (E.g., ECF No. 1-1 at 9 ¶ 21.)

“If the evidence [before the court] is conflicting or raises more than one reasonable inference as to

the formation of a contract, the issue should be submitted to a jury.” Hendricks v. Clemson Univ.,

578 S.E.2d 711, 716 (S.C. 2003) (citing Benya v. Gamble, 21 S.E.2d 57, 60 (S.C. Ct. App. 1984)).

However, “[when the] the material facts concerning the formation of an alleged contract are not in

dispute, the issue of contract vel non is a question of law.” W.E. Gilbert & Assocs. v. S.C. Nat.

Bank, 330 S.E.2d 307, 309 (S.C. Ct. App. 1985) (quoting Valjar, Inc. v. Maritime Terminals, Inc.,

265 S.E.2d 734, 736 (Va. 1980)).

       In their respective submissions, the parties argue both for and against a finding that their

relationship was defined by the Franchise Agreement. (See ECF Nos. 33 at 6–8, 40 at 17–19.)

Upon its review, the court observes that it previously addressed the Franchise Agreement issue

and made the following findings:

       In South Carolina, the necessary elements for a contract are offer, acceptance, and
       valuable consideration. Roberts v. Gaskins, 486 S.E.2d 771, 773 (S.C. 1997).
       Contracts may also be implied by conduct. See Conner v. City of Forest Acres,
       [][611] S.E.2d 905, 912 (S.C. 2005).

       Defendant and Plaintiff provide no evidence that Defendant accepted Plaintiff’s
       offered contract or that Plaintiff accepted Defendant’s offered contract. Defendant
       argues that it is “impossible for Plaintiff to operate a restaurant without the
       permission of Defendant and Developer.” While it may be impossible for Plaintiff
       to operate without permission of Defendant, that does not signify Plaintiff signed a
       contract . . . . Plaintiff refused in March 2014 to sign the franchise agreement with
       an arbitration agreement. ECF No. 11-3. Plaintiff’s restaurant has continued
       operating since the date of the March 2014 email and was operating for over a year
       prior without a written contract. See id.

       Defendant next argues that the Agreement signed by Thea and Theo’s LLC is
       applicable to the current dispute between Plaintiff and Defendant. ECF No. 9 at 6.
       . . . Defendant has provided no factual or legal support on how an agreement with
       a separate legal entity applies to Plaintiff.

(ECF No. 12 at 3–4.)


                                                 10
       Even though there is not an express res judicata effect because the court was specifically

addressing an issue regarding the enforceability of an arbitration provision in the Franchise

Agreement, the parties have not presented any additional argument or evidence for this court to

reference as a means to alter its prior decision. To this point, there is no evidence or argument

presented that these parties signed a written document purporting to be a contract, much less any

version of the Franchise Agreement. There is further no evidence or argument presented regarding

the existence of specific agreed upon oral and/or course of dealing provisions demonstrating

obligations that were capable of being performed within one (1) year. 6 Davis v. Greenwood Sch.

Dist. 50, 620 S.E.2d 65, 67 (S.C. 2005) (“[T]he Statute of Frauds requires that a contract that

cannot be performed within one year be in writing and signed by the parties.” (citing S.C. Code

Ann. § 32-3-10 (1991))); Conner, 611 S.E.2d at 912 (“A contract may arise from actual agreement

of the parties manifested by words, oral or written, or by conduct.” (citing Prescott v. Farmers Tel.

Co-op., Inc., 516 S.E.2d 923, 926 (S.C. 1999))); Dowling v. Charleston & W.C. Ry. Co., 81 S.E.

313, 314 (S.C. 1913) (“The law implies a contract between persons where the ordinary course of

dealing between them, considered in the light of all the circumstances, reasonably warrants the

inference that they mutually intended to contract.”). Therefore, “[e]ven if [such] an [oral/course

of dealing] agreement existed, it would be void under the Statute of Frauds because the alleged

agreement was not in writing or signed by the parties.” Davis, 620 S.E.2d at 67.

       Accordingly, because there do not appear to be disputed facts regarding the existence of a

binding agreement between the parties, the court finds that Theo’s is unable to establish a claim

for breach of contract. E.g., Davis, 620 S.E.2d at 67 (“In order for a contract to be valid and



6
 The court notes that the terms found in the Market Development Agreement and the Franchise
Agreement proposed by IBL presumed that the parties’ relationship would last between three (3)
years and twenty (20) years. (ECF No. 33-1 at 2 § 3, 18; ECF No. 33-3 at §§ 2.1, 2.2.)


                                                 11
enforceable, the parties must have a meeting of the minds as to all essential and material terms of

the agreement.” (citing Player v. Chandler, 382 S.E.2d 891, 894 (S.C. 1989))); see also Baylor v.

Bath, 1 S.E.2d 139, 140 (S.C. 1938) (“[T]he essential elements of any contract are a contractual

intent, followed by an actual meeting of the minds of the parties and accompanied by a valid

consideration.”). As a result, IBL is entitled to summary judgment on Theo’s claim for breach of

contract.

                                     V.     CONCLUSION

       Upon careful consideration of the record and the parties’ arguments, the court GRANTS

IN PART AND DENIES IN PART Defendant Integrity Brands, LLC’s Motion for Summary

Judgment. 7 (ECF No. 33.) Specifically, the court grants the Motion for Summary Judgment on

Plaintiff Theo’s Pizza, LLC’s claim for breach of contract, but denies the Motion as to all

remaining claims.

       IT IS SO ORDERED.




                                                     United States District Judge

March 20, 2019
Columbia, South Carolina




7
 The court observes that IBL did not provide specific argument for summary judgment as to
Theo’s cause of action seeking a declaratory judgment. However, the court’s decision effectively
adjudicates sub-paragraphs a through e of the declaratory judgment claim in the Complaint. (See
ECF No. 1-1 at 8 ¶ 20.)


                                                12
